30 F.3d 1485
Estate of Cooper (April Renee), By and Through Cotturo(Catherine M.), Cooper (George Rick)v.Montgomery County Office of Children and Youth, Junewicz(Walter J.), Executive Director of Montgomery County Officeof Children and Youth Services, Pinebrook Services forChildren and Youth, Inc., Applebaum (Florence), ExecutiveDirector of Pinebrook Services for Children and Youth, Inc.,City of Allentown School District, Scott (Diane),Superintendent of City of Allentown
NO. 93-2120
United States Court of Appeals,Third Circuit.
June 24, 1994

Appeal From:  E.D.Pa.,
Buckwalter, J.


1
AFFIRMED.